UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the transition period from to Commission file number of issuing entity: 333-142235-06 Merrill Lynch Mortgage Trust 2008-C1 (Exact Name of Issuing Entity as Specified in Its Charter) Merrill Lynch Mortgage Investors, Inc. (Exact Name of Registrant/Depositor as Specified in Its Charter) Bank of America, National Association, Dexia Real Estate Capital Markets, Merrill Lynch Mortgage Lending, Inc., PNC Bank, National Association, General Electric Capital Corporation and Capmark Finance Inc. (Exact Name of Sponsors as Specified inTheir Charters) Delaware 13-3416059 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 World Financial Center, 16th Floor, 250 Vesey Street, New York, NY 10080 (Address of Registrant's Principal Executive Offices) Registrant's telephone number, including area code (980) 386-8509 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No State the aggregate market value of the voting and non voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not applicable. DOCUMENTS INCORPORATED BY REFERENCE Not applicable. * EXPLANATORY NOTE This Form 10-K/A is being filed solely for the purpose of deleting the report on assessment of compliance with servicing criteria for asset-backed securities provided by First American Real Estate Tax Services LLC, as a Servicing Function Participant to Wachovia Bank, National Association as Master Servicer No. 3 and listed as Exhibit 33(l) of the Exhibit List under Item 15(a)(3) of Part IV of the Annual Report on Form 10-K for the fiscal year ended December 31, 2008 for Merrill Lynch Mortgage Investors, Inc’s. Merrill Lynch Mortgage Trust 2008-C1 (the “Original Form 10-K”) and replacing it with the correct report on assessment of compliance with servicing criteria for asset-backed securities provided by First American Commercial Real Estate Services, Inc. As a result of this correction, Item 1122 of Regulation AB in Part III of the Original Form 10-K is also being restated to delete the material instance of noncompliance with Applicable Servicing Criteria of First American Real Estate Tax Services LLC, as Servicing Function Participant to Wachovia Bank, National Association as Master Servicer No. 3. Except as specifically set forth herein, this Form 10-K/A does not amend or update the Original Form 10-K. PART III Item 1122 of Regulation AB.
